DETAILED ACTION
The following Office action concerns Patent Application Number 16/535,400.  Claims 1-12 and 15-20 are pending in the application.  Claims 1, 3-11 and 19 are withdrawn from consideration as being drawn to non-elected inventions or species.  
The applicant’s amendment filed July 20, 2022 has been entered.
The previous rejection of claim 18 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 2, 12, 15-18 and 20 under 35 USC 102/103 over Fukuda et al is maintained in this action and discussed below.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12, 15-18 and 20 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Fukuda et al (US 2015/0132537).
Fukuda et al teaches a conductive composition comprising a conductive polymer, a water soluble polymer and a solvent (par. 54, 236).  The conductive polymer includes polyaniline having a carboxylic acid substituent on the phenyl ring (par. 50-51).  The water soluble polymer includes polyvinylpyrrolidone having a hydrophobic alkylthio end group (par. 214-215, 217).  The alkylthio end group contains 5-50 carbon atoms (par. 210).  The water soluble polymer has a preferred weight average molecular weight of 500-1500 (par. 227). The number of repeat carbon atoms in the vinyl monomer is 2-1000, which corresponds to 1-500 monomer units (par. 216).  The solvent includes water (par. 236).  The composition is applied to a substrate to form a conductive film (par. 47-48).
The limitation(s) regarding purifying the water soluble polymer is a product by process limitation. Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the conductive composition of Fukuda et al includes the claimed water soluble polymer, the product by process limitation(s) is satisfied.  
Fukuda et al is silent with respect to rate of flow through a nylon filter.  However, the teaching of Fukuda et al has rendered obvious and/or anticipated the instantly claimed composition including the specifically claimed conductive polymer and the specifically claimed water soluble polymer and the claimed molecular weight and amounts thereof.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed rate of flow through a nylon filter to naturally arise in the composition of Fukuda et al.
Regarding claim 12, Fukuda et al is silent with respect to the in-liquid particle number of an aqueous solution of the water soluble polymer.  However, However, the teaching of Fukuda et al has rendered obvious and/or anticipated the specifically claimed water soluble polymer and the claimed molecular weight of the polymer.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed in-liquid particle number to naturally arise in the water soluble polymer of Fukuda et al.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed polymer components and resultant properties would have been obvious to a person of ordinary skill in the art since Fukuda et al teaches a conductive composition containing each of the recited polymers within the claimed ranges.
Response to Arguments
The applicant argues that water soluble polymer (B-6) represents example 3A of Fukuda et al because the polymers were prepared by similar methods of synthesis and purification. However, polymer (B-6) has an average molecular weight of 1000 and example 3A of Fukuda et al has an average molecular weight of 1300.  Therefore, polymer (B-6) does not represent example 3A of Fukuda et al.  The applicant has not shown that the water soluble polymer of Fukuda et al is not capable of being purified by washing and/or filtering to produce a filter flow rate which is within the claimed range.
Fukuda et al has rendered obvious and/or anticipated the instantly claimed composition including the specifically claimed conductive polymer and the specifically claimed water soluble polymer and the claimed molecular weight.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed rate of flow through a nylon filter and the claimed in-liquid particle number to naturally arise in the composition of Fukuda et al.
Conclusion
No new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 7, 2022